By the Chancellor.

This is the first time such a case hás occurred before me; and if the practice has been as Mr. Williams states it, it was unauthorized, for when a suit abates against a resident party, it cannot be revived unless there is an appearance for him, or process returned executed, and then the order is made, and not before: and s,o with respect to a non-resident party, on whom process cannot be served, in lieu of which an order of publication is made, for two months in a public newspaper; and then, and not before, the suit should be revived; and then, and not before, it should be proceeded in : and, therefore, the last report in this case must be recommitted, as having been made under an order which was made when the representatives of Charles Patterson were not before the Court; The practice upon this point is now settled.